McCAIN, Justice.
This case arises under a fact situation similar to International Brotherhood of Electrical Workers, Local 349 v. Albury, Fla., 299 So.2d 581, presenting this same issue for determination by this Court: i. e. whether the JIC has authority to dismiss a claim for failure to comply with an order requiring the claimant to report for a physical re-examination.
*583We held in Albury that the JIC does have that authority under our earlier pronouncement in John Gaul Construction Company v. Harbin, 247 So.2d 33 (Fla. 1971) and for that reason we reverse the decision of the IRC in this cause and remand for reinstatement of the order of the JIC.
It is so ordered.
ROBERTS, Acting C. J., ERVIN and BOYD, JJ., and HENDRY, District Court Judge, concur.